Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  July 24, 2012                                                                                        Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  144822 & (53)                                                                                        Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  PEOPLE OF THE STATE OF MICHIGAN,                                                                         Brian K. Zahra,
            Plaintiff-Appellee,                                                                                       Justices


  v                                                                 SC: 144822
                                                                    COA: 302678
                                                                    Wayne CC: 10-006463-FH
  WILLIAM STUART TAVERNIER,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, counsel for the defendant having filed a Suggestion of
  Death establishing the defendant’s death following the filing of his application for leave
  to appeal the January 26, 2012 judgment of the Court of Appeals, we DISMISS the
  application with prejudice and without costs. The motion by counsel to vacate the
  previously entered opinions, orders and judgments is DENIED. We REMAND this case
  to the Wayne Circuit Court for any further proceedings that it may deem necessary with
  respect to bond.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           July 24, 2012                       _________________________________________
         p0716                                                                 Clerk